Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 2A-2C include text having insufficient height as well as text placed upon shaded surfaces.  See MPEP § 608.02 “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces.”
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 12 is objected to because of the following informalities:  
	Element (i) is identical to condition (ii).  Specifically, both element (i) and (ii) recite “a location of the transportation provider before completion of a predetermined event.”  Appropriate correction is required.  Examiner suggests that Applicant remove element (i) or element (ii), or amend one of the elements to differentiate element (i) from element (ii).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
	(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 
	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

	The specification shall conclude with one or more claims particularly pointing out and distinctly 
	claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 7 recites the limitations “repeatedly performing (a) through (d)” and “after at least one instance of performing (a) through (d)” in lines 4 and 5.  
There is insufficient antecedent basis for these limitations in the claims.  Neither claim 7 nor claim 1 (from which claim 7 depends upon) recite “(a) through (d).”  Either the limitations directed to “(a) through (d)” should be removed or “(a) through (d)” should be defined in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 19 and 20 recite a method of organizing human activity because the claim recites a method that monitors transportation provider and requester devices, forecasts a number of requesters, estimates a target number of transportation providers to have available for requesters, projects an actual number of transportation providers that will be available, and determines a supplemental value set for crediting transportation providers to make the transport providers available or more likely to be available.  This is a method of managing commercial interactions between people (transportation providers and requesters).  The mere nominal recitation of processors and memory does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of monitoring, forecasting, estimating, and projecting supply and demand, as well as determining a supplemental value set for crediting transportation providers in a computer environment.  The claimed processors and memory are recited at a high level of generality and are merely invoked as tools to perform the claimed method (i.e., the monitoring, forecasting, estimating, projecting, and determining steps).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of monitoring, forecasting, estimating, and projecting supply and demand, as well as determining a supplemental value set for crediting transportation providers in a 
	Claims 2-18 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2, 6, 11, 12, and 15 further define how the supplemental value set is determined and credited to the transportation providers.  Claims 3, 4, 5, 13, and 14 further define activities of the transportation providers that make them available or more likely to be available.  Claims 7 and 8 recite updating and publishing the supplemental value set on the transportation provider devices.  These are methods of managing a commercial interaction between transportation providers and requesters.  Claims 9 and 10 recite monitoring a transportation provider for completion of the activity and displaying the supplemental value set on the transportation provider device.  Claims 16 and 17 recite providing a map on the transportation provider devices where multiple values of the supplemental value set are reflected that correspond to respective subregions on the map.  Claim 18 specifies that the requester devices are monitored to detect the number of requester devices in which a service application is running without a service request.  Again, these are methods of managing a commercial interaction between transportation providers and requesters.  Thus, claims 2-18 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-18 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak (U.S. Patent Application Publication No. 2013/0246207).
	Regarding Claims 1, 19, and 20, Novak teaches a computer system comprising:  a memory to store a set of instructions; one or more processors to access the set of instructions, wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include, a method for arranging transportation services, the method being implemented by one or more processors and comprising, a non-transitory computer-readable medium that stores instructions, which when executed by one or more processors of a network computer system, causes the network computer system to perform operations that include (see [0017] “implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium … processor(s) and various forms of memory for holding data and instructions”):
	monitoring a plurality of requester devices to detect activities of requesters; monitoring a plurality of provider devices to detect activities of transportation providers (see [0033] “The requester management 120 and the provider management 130 can continually or periodically store requester data 111 and provider data 113, as well as the parsed data 135 to the appropriate system databases 140 so that a historical record can be maintained. The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100”);
	from the detected activities of requesters, forecasting a number of requesters in a given geographic region for a transport service during an upcoming time interval (see [0033] “the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for 
	estimating a target number of transportation providers to have available for requesters in the given geographic region during the upcoming time interval, to adequately provision for the forecasted number of requesters (see [0049] “The system can make the determinations at a given time by retrieving historical data that is comparable (in time and location) to the given time. In one variation, the system can approximate the amount of requesters for the service and the amount of available service providers, and/or predict/forecast the amount of requesters for the service and the amount of available service providers for a future time using the historical data”);
	from the detected activities of the transportation providers, projecting an actual number of transportation providers that will be available for requesters in the given geographic region during the upcoming time interval (see [0039] “The price adjustment 150 can also use data provided by outside sources or other stored data from the system databases 140 to predict, approximate, or determine locations and amount of requesters and locations and amount of available service providers”); and
	determining a supplemental value set for crediting transportation providers, in connection with each individual transport provider performing one or more activities that make the transport provider available, or more likely to be available, to provide transport service for requesters in the geographic region during the upcoming time interval (see [0043] “The price adjustment 150 also provides the adjusted price 151 to the transaction component 160 so that system 100 can charge an account of a requester and credit an account of a service provider at the adjusted price (during the duration in which the adjusted price is valid) … a qualifying and available service provider can be a provider that is in the same geographic area (e.g., within the same neighborhood or city), and/or within 
	wherein determining the supplemental values set is based on a comparison of the estimated target number of transportation providers and the projected actual number of transportation providers (see [0010] “The system determines or approximates an amount of available service providers for providing the service at the given time. Based on the determined amount of requesters and the determined amount of available service providers, the system adjusts a price, relative to a default price, for using the service provided by one or more service providers,” [0012] “The system can also make the determinations based on historical data (stored in a memory resource or database of the system) that is comparable to the given instance in time or time period”).
	Regarding Claim 2, Novak teaches wherein determining the supplemental value set is based on a difference between the estimated target number of UP-85132transportation providers and the projected actual number of transportation providers (see [0010] “The system determines or approximates an amount of available service providers for providing the service at the given time. Based on the determined amount of requesters and the determined amount of available service providers, the system adjusts a price, relative to a default price, for using the service provided by one or more service providers,” [0012] “The system can also make the determinations based on historical data (stored in a memory resource or database of the system) that is comparable to the given instance in time or time period”).
	Regarding Claim 4, Novak teaches wherein for a given transportation provider, the one or more activities includes the transportation provider operating a respective vehicle to remain within the geographic region (see [0043] “a qualifying and available service provider can be a provider that is in the same geographic area (e.g., within the same neighborhood or city)”).
	Regarding Claim 6, Novak teaches The computer system of claim 1, wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include:  for a given transportation provider, performing an account operation to credit the transportation provider for completing one of the one or more activities based on the supplemental value (see [0043] “The price adjustment 150 also provides the adjusted price 151 to the transaction component 160 so that system 100 can charge an account of a requester and credit an account of a service provider at the adjusted price (during the duration in which the adjusted price is valid)”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Zhao (U.S. Patent Application Publication No. 2018/0121847).
	Novak teaches the limitations of claim 1 as discussed above.  Novak does not explicitly teach, however Zhao teaches wherein for a given transportation provider, the one or more activities includes the transportation provider operating a respective vehicle to travel towards the geographic region (see Claim 1 “determining a number of instances of a message of transmit to a first subset of the plurality of driver devices, the message instructing a receiving driver to travel towards a specified location in the first geographic region, the number of instances determined based on the estimated unmet demand”).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Sweeney (U.S. Patent Application Publication No. 2015/0161564).
	Novak teaches the limitations of claim 1 as discussed above.  Novak does not explicitly teach, however Sweeney teaches wherein for a given transportation provider, the one or more activities includes the transportation provider operating a respective vehicle to accept a transport request that will, when fulfilled, position the respective transport provider to be available for requesters in the given geographic region during the upcoming time interval (see [0040] “drivers with the service state of occupied can be considered available for transport requests in a given geographic region if the time or distance to destination for those drivers at a particular moment is less than a threshold”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of accepting a transport request that when fulfilled positions the driver to be available for requesters in the geographic region during the upcoming time interval as taught in Sweeney with the transportation method of Novak with the motivation to identify “candidates for providing transport for the open transport requests” (Sweeney [0070]).
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Liu (U.S. Patent Application Publication No. 2018/0060990).
	Regarding Claim 7, Novak teaches the limitations of claim 1 as discussed above.  Novak does not explicitly teach, however Liu teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include:  repeatedly performing (a) through (d), including determining, after at least one instance of performing (a) through (d), an update to the supplemental value set before and/or during the time interval, based on a change to at least one of the estimated target number of transportation providers or the projected actual number of transportation providers (see [0020] “the system 100 can update a supply and demand value (e.g., price or pricing parameter) associated with the service in real-time to manage service providers (e.g., resources) over multiple geographic regions to account for random, fast-changing variations in supply and/or demand levels,” [0078] “the up-to-date price is a price generated by the system in real-time in step 313 (e.g., the initial price needed to be updated)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining an update to the price based on a change in supply and demand as taught in Liu with the transportation method of Novak with the motivation to enable a provider to “evaluate, based on the up-to-date price, whether to accept the assignment to provide the requested service” (Liu [0079]).
	Regarding Claim 8, Novak and Liu teach the limitations of claim 7 as discussed above.  Novak does not explicitly teach, however Liu teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include:  publishing, on at least a portion of the plurality of provider devices, the update to the supplemental value set (see [0072] “The up-to-date price received by the provider device can be displayed”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of displaying the up-to-date price on the provider device as taught in Liu with the transportation method of Novak with the motivation to enable a provider to “evaluate, based on the up-to-date price, whether to accept the assignment to provide the requested service” (Liu [0079]).
	Regarding Claim 9, Novak and Liu teach the limitations of claim 8 as discussed above.  Novak does not explicitly teach, however Liu teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include:  for a given transportation provider that initiates performance of one of the one or more activities before the update to the supplemental value set is published, monitoring the transportation provider for completion of the activity before publishing the update to the supplemental value set on a computing device of the transportation provider (see [0025] “receive … the provider data 113 periodically, at different instances in time, or based on a set schedule,” [0026] “the provider data 113 can be used to estimate the current number and/or the current location of available service providers capable of fulfilling the service”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving provider data (monitoring the transportation provider) which includes “the current location of available service providers capable of fulfilling the service” (for completion of the activity) before publishing the up-to-date price as taught in Liu with the transportation method of Novak with the motivation to enable a provider to estimation of supply and demand conditions (Liu [0026]).
	Regarding Claim 10, Novak and Liu teach the limitations of claim 9 as discussed above.  Novak further teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include:  causing a display of a provider device of the given transportation provider to display the supplemental value set without the update (see [0052] “The adjusted prices are provided to the requester devices and/or the provider devices (step 230). The applications that are running on the requester and provider devices can use data corresponding to the adjusted prices in order to display a pricing user interface (as part of the application) to the respective users and service providers. The requesters and service providers can be notified of the current adjusted price (relative to the default price) so that the parties can choose to order the service and provide the service, respectively, at the adjusted price”).
Claim 11, Novak and Liu teach the limitations of claim 9 as discussed above.  Novak further teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include: for the given transportation provider, performing an account operation to credit the transportation provider for completing one of the one or more activities based on the supplemental value set without the update (see [0043] “The price adjustment 150 also provides the adjusted price 151 to the transaction component 160 so that system 100 can charge an account of a requester and credit an account of a service provider at the adjusted price (during the duration in which the adjusted price is valid)”).
	Regarding Claim 12, Novak and Liu teach the limitations of claim 11 as discussed above.  Novak further teaches wherein the instructions, when executed by the one or more processors, cause the computer system to perform operations that include determining a credit value for the given transport provider, based on a UP-85134value of the supplemental value set that is associated with at least one of (i) a location of the transportation provider before completion of a predetermined event, or (ii) a location of the transportation provider before completion of the predetermined event (see [0038] “A default price or price value can correspond to different types of fees or costs for a service. For example, the default price can be a cost per amount of time (e.g., dollar per minute), a cost per amount of distance traveled (e.g., dollar per mile), a flat fee or rate, or a combination of any of the different types of fees or costs … the service can cost a certain amount (e.g., a default price) for different geographic locations, at different times, at different pickup or drop off locations … the price adjustment 150 can adjust the price, relative to the default price, for any type of fee structure (e.g., by using a multiplier),” [0043] “The price adjustment 150 also provides the adjusted price 151 to the transaction component 160 so that system 100 can charge an account of a requester and credit an account of a service provider at the adjusted price (during the duration in which the adjusted price is valid).” The credit that is given to the transport provider is based on a value of the adjusted price that is associated 
	Regarding Claim 13, Novak and Liu teach the limitations of claim 12 as discussed above.  Novak further teaches wherein the predetermined event is a passenger pickup (see [0038] “A default price or price value can correspond to different types of fees or costs for a service. For example, the default price can be a cost per amount of time (e.g., dollar per minute), a cost per amount of distance traveled (e.g., dollar per mile), a flat fee or rate, or a combination of any of the different types of fees or costs … the service can cost a certain amount (e.g., a default price) for different geographic locations, at different times, at different pickup or drop off locations.”  The credit that is given to the transport provider is based on a value of the adjusted price that is associated with the location of the transportation provider before completion of the passenger pickup.  Specifically, the adjusted price is based on the pickup location of the ride requester, which is a location where the transportation provider is located just before the passenger enters the vehicle).
	Regarding Claim 14, Novak and Liu teach the limitations of claim 12 as discussed above.  Novak further teaches wherein the predetermined event is a passage of time (see [0043] “The price adjustment 150 also provides the adjusted price 151 to the transaction component 160 so that system 100 can charge an account of a requester and credit an account of a service provider at the adjusted price (during the duration in which the adjusted price is valid).”  The credit that is given to the transport provider is based on a value of the adjusted price that is associated with the location of the transportation provider before completion of “a passage of time.”  Specifically, the adjusted price is based on the pickup location of the passenger, which is a location where the transportation provider is located before the passage of time between passenger pickup and passenger drop off is completed).
Claim 15, Novak and Liu teach the limitations of claim 12 as discussed above.  Novak does not explicitly teach, however Liu teaches wherein the credit value is based on the higher of (i) the value of the supplemental value set that is associated with the location of the transportation provider before completion of the predetermined event, and (ii) a location value of the supplemental value set that is associated with the location of the transportation provider after completion of the predetermined event (see [0052] “Up-to-date value 155 can correspond to a price for the service such as an up-to-date price (“UTDP”) 157 or an up-to-date pricing parameter (“UTDPP”) 159. The UTDPP 159 can be a multiplier relative to a default price or rate. According to embodiments, if the adjustment 150 determines that initial value 145 does not require real-time adjustment, the adjustment 150 outputs the value of the initial value 145 as the up-to-date value 155. If the adjustment 150 determines that the real-time price requires real-time adjustment, the adjustment 150 computes or generates a real-time value and outputs the real-time value as the up-to-date value 155.”  If the up-to-date price is higher, then the credit given to the transport provider is based on the up-to-date price).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element where the credit is based on the higher of the value before completion of the event (e.g., receipt of ride request) and the value after completion of the event (i.e., the up-to-date value) as taught in Liu with the transportation method of Novak with the motivation to enable a provider to enable pricing to be based on updated supply and/or demand levels (Liu [0020]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Farrelly (U.S. Patent Application Publication No. 2015/0262430).
	Novak teaches the limitations of claim 1 as discussed above.  Novak does not explicitly teach, however Farrelly teaches wherein the supplemental value set includes multiple values, each of the multiple values being associated with a respective subregion of the geographic region (see [0039] “The cost engine 150 can itself receive inputs (collectively referred to as factor conditions 183) dynamically or periodically from the dispatch interface 190 and/or the service memory 180 to ultimately determine a price factor 152 for the transport service in different geographic regions or sub-regions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element of multiple values where each of the value is associated with a respective subregion as taught in Farrelly with the transportation method of Novak with the motivation to enable the cost engine to factor for supply and demand factors and different geographic sub-regions (Farrelly [0014]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Farrelly and Liu.
	Novak and Farrelly teach the limitations of claim 16 as discussed above.  Novak does not explicitly teach, however Liu teaches wherein the supplemental value set is provided with a map interface on each of the plurality of provider devices, with each of the multiple values of the supplemental value set being reflected in a portion of the map interface that corresponds to the respective subregion of the geographic region that is associated with that value of the supplemental value set (see [0062] “applications executing on the provider devices 190 can display a map of the plurality of geographic regions and overlay graphics reflective of the initial prices for each of the geographic regions on the map. In this manner, service providers can be apprised of short-term pricing information and supply/demand conditions for each of the geographic regions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a map with prices for each of the geographic regions as taught in Liu with the transportation method of Novak with the motivation such that “service providers can be .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Lin (U.S. Patent Application Publication No. 2018/0109922).
	Novak teaches the limitations of claim 1 as discussed above.  Novak does not explicitly teach, however Lin teaches wherein monitoring the plurality of requester devices includes detecting a number of requester devices, amongst the plurality of requester devices, in which a service application is running, without a service request having been generated from the service application (see Claim 2 “determine, based on the location and the indication included with the user information received from the plurality of user devices, a number of potential requesting user devices located within that sub-region on which the service application is running without a corresponding request for service having been made from that user device”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of detecting the number of requesters in which a service application is running, without a service request having been generated from the service application as taught in Lin with the transportation method of Novak with the motivation to enable identification of undersupplied sub-regions for the given window of time (Lin Claim 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Scofield (U.S. Patent Application Publication No. 2014/0229255) teaches a method of incentivizing drivers to travel particular routes (e.g., road segments, highways, geographic regions, etc.) during a specified time window.

	Radhakrishnan (U.S. Patent Application Publication No. 2016/0171515) teaches a method of enabling a user to verify a price change for an on-demand service.
	Mohebbi (U.S. Patent No. 9,485,647) teaches a transportation system where each transportation service provider is restricted to serve only users in a particular geographic region.
	Wang (U.S. Patent Application Publication No. 2017/0220966) teaches a method for on-demand customized services.
	Marco (U.S. Patent Application Publication No. 2018/0137594) teaches a method for reserving drivers for a transportation service and navigating drivers to service transportation requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628